Name: Commission Implementing Regulation (EU) NoÃ 788/2012 of 31Ã August 2012 concerning a coordinated multiannual control programme of the Union for 2013, 2014 and 2015 to ensure compliance with maximum residue levels of pesticides and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  foodstuff;  consumption;  means of agricultural production;  health
 Date Published: nan

 1.9.2012 EN Official Journal of the European Union L 235/8 COMMISSION IMPLEMENTING REGULATION (EU) No 788/2012 of 31 August 2012 concerning a coordinated multiannual control programme of the Union for 2013, 2014 and 2015 to ensure compliance with maximum residue levels of pesticides and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), in particular Articles 28 and 29 thereof, Whereas: (1) By Commission Regulation (EC) No 1213/2008 (2) a first coordinated multiannual Community programme, covering the years 2009, 2010 and 2011, was established. That programme continued under consecutive Commission Regulations. The latest one was Commission Regulation (EU) No 1274/2011 of 7 December 2011 concerning a coordinated multiannual control programme of the Union for 2012, 2013 and 2014 to ensure compliance with maximum residue levels of pesticides and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin (3). (2) Thirty to forty foodstuffs constitute the major components of the diet in the Union. Since pesticide uses show significant changes over a period of three years, pesticides should be monitored in those foodstuffs over a series of three-year cycles to allow consumer exposure and the application of Union legislation to be assessed. (3) On the basis of a binomial probability distribution, it can be calculated that examination of 642 samples allows, with a certainty of more than 99 %, the detection of a sample containing pesticide residues above the limit of determination (LOD), provided that not less than 1 % of the products contain residues above that limit. Collection of these samples should be apportioned among Member States according to population numbers, with a minimum of 12 samples per product and per year. (4) Analytical results from the 2010 official control programme of the Union (4) have shown that certain pesticides are more commonly present on agricultural products than previously, indicating changes in the use pattern of those pesticides. Those pesticides should be included in the control programme in addition to those which were covered under Regulation (EU) No 1274/2011 in order to ensure that the range of pesticides covered by the control programme is representative of the pesticides used. (5) The analysis of certain pesticides, in particular those added to the control programme by this Regulation or those with very difficult residue definition, should be optional in 2013 in order to allow time, for official laboratories to validate the methods required for the analysis of those pesticides, in case they have not yet done so. (6) Where the residue definition of a pesticide includes other active substances, metabolites or breakdown products, those metabolites should be reported separately. (7) Guidance concerning Method Validation and Quality Control Procedures for Pesticide Residue Analysis in food and feed is published on the Commission website (5). Member States should be allowed, under certain conditions, to use qualitative screening methods. (8) Implementing measures, such as the Standard Sample Description (SSD) (6) for submitting results of pesticide residues analysis, relating to the submission of information by Member States have been agreed by Member States, Commission and European Food Safety Authority. (9) For the sampling procedures Commission Directive 2002/63/EC of 11 July 2002 establishing Community methods of sampling for the official control of pesticide residues in and on products of plant and animal origin and repealing Directive 79/700/EEC (7) which incorporates the sampling methods and procedures recommended by the Codex Alimentarius Commission should apply. (10) It is necessary to assess whether maximum residue levels for baby food provided for in Article 10 of Commission Directive 2006/141/EC of 22 December 2006 on infant formulae and follow-on formulae (8) and Article 7 of Commission Directive 2006/125/EC of 5 December 2006 on processed cereal-based foods and baby foods for infants and young children (9) are respected, taking into account only the residue definitions as they are set out in Regulation (EC) No 396/2005. (11) It is also necessary to assess possible aggregate, cumulative and synergistic effects of pesticides when methodology becomes available. This assessment should start with some organophosphates, carbamates, triazoles and pyrethroides, as set out in Annex I. (12) As regards single residue methods Member States may be able to meet their obligations of analysis by having recourse to official laboratories already having the validated methods required. (13) Member States should submit by 31 August of each year the information concerning the previous calendar year. (14) In order to avoid any confusion due to an overlap between consecutive multiannual programmes, Regulation (EU) No 1274/2011 should be repealed in the interest of legal certainty. It should, however, continue to apply to samples tested in 2012. (15) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Member States shall, during the years 2013, 2014 and 2015, take and analyse samples for the pesticide/product combinations, as set out in Annex I. The number of samples of each product shall be as set out in Annex II. Article 2 1. The lot to be sampled shall be chosen randomly. The sampling procedure, including the number of units, shall comply with Directive 2002/63/EC. 2. Samples shall be analysed in accordance with the residue definitions set out in Regulation (EC) No 396/2005. Where no explicit residue definition is set out in that Regulation for a particular pesticide, the residue definition as set out in Annex I to this Regulation shall apply. Article 3 1. Member States shall submit the results of the analysis of samples tested in 2013, 2014 and 2015 by 31 August 2014, 2015 and 2016 respectively. Those results shall be submitted in accordance with the Standard Sample Description (SSD), as set out in Annex III. 2. Where the residue definition of a pesticide includes active substances, metabolites and/or breakdown or reaction products, Member States shall report the analysis results in accordance with the legal residue definition. The results of each of the main isomers or metabolites mentioned in the residue definition shall be submitted separately, as far as they are measured individually. Article 4 Regulation (EU) No 1274/2011 is repealed. However, it shall continue to apply to samples tested in 2012. Article 5 This Regulation shall enter into force on 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 70, 16.3.2005, p. 1. (2) OJ L 328, 6.12.2008, p. 9. (3) OJ L 325, 8.12.2011, p. 24. (4) The 2010 European Union Report on Pesticide Residues in Food. http://ec.europa.eu/food/plant/protection/pesticides/docs/2010_eu_report_ppesticide_residues_food_en.pdf (5) Document No SANCO/12495/2011, implemented by 1.1.2012. http://ec.europa.eu/food/plant/protection/pesticides/docs/qualcontrol_en.pdf (6) General guidance on the SSD for all EFSA data collection available on the EFSA journal 2010; 8(1):1457 [54 pp.] at http://www.efsa.europa.eu/en/efsajournal/pub/1457.htm (7) OJ L 187, 16.7.2002, p. 30. (8) OJ L 401, 30.12.2006, p. 1. (9) OJ L 339, 6.12.2006, p. 16. ANNEX I PART A Pesticide/product combinations to be monitored in/on commodities of plant origin 2013 2014 2015 Remarks 2,4-D (3) (1) (2) Note (8) 2,4-D shall be analysed in 2013 in wine; in 2014 on oranges/mandarins and in 2015 on aubergines, cauliflower and table grapes. In the rest of the commodities it is to be analysed on voluntary basis. 2-Phenylphenol (3) (1) (2) Abamectin (3) (1) (2) Note (8) Acephate (3) (1) (2) Acetamiprid (3) (1) (2) Acrinathrin (3) (1) (2) Aldicarb (3) (1) (2) Amitraz (3) (1) (2) Shall be analysed in 2013 in apples and tomatoes; in 2014 on pears and in 2015 on sweet pepper. In the rest of the commodities it is to be analysed on voluntary basis. It is accepted if amitraz (parent) and its multiresidue-method-amenable metabolites 2,4 dimethyl formanilide (DMF) and N-(2,4 dimethylphenyl)-N-methyl formamide (DMPF) are targeted and reported separately. Amitrole (3) (1) (2) Note (9) Azinphos-methyl (3) (1) (2) Azoxystrobin (3) (1) (2) Benfuracarb (3) (1) (2) Note (7), Note (9) Bifenthrin (3) (1) (2) Biphenyl (3) (1) (2) Bitertanol (3) (1) (2) Boscalid (3) (1) (2) Bromide ion (3) (1) (2) Shall be analysed in 2013 on lettuce and tomatoes; in 2014 on rice and in 2015 on sweet pepper only. In the rest of the commodities it is to be analysed on voluntary basis. Bromopropylate (3) (1) (2) Bromuconazole (3) (1) (2) Note (9) Bupirimate (3) (1) (2) Buprofezin (3) (1) (2) Captan (3) (1) (2) The specific residue definition of sum of captan and folpet shall apply for pome fruit, strawberries, tomatoes, and beans, for the rest of commodities the residue definition includes captan only. Captan and folpet are to be reported both individually and as the sum. Carbaryl (3) (1) (2) Carbendazim (3) (1) (2) Carbofuran (3) (1) (2) Carbosulfan (3) (1) (2) Note (7), Note (9) Chlorantraniliprole (3) (1) (2) Note (7) Chlorfenapyr (3) (1) (2) Chlorfenvinphos (3) (1) (2) Note (9) Chlormequat (3) (1) (2) Shall be analysed in 2013 on rye/oats, tomatoes and wine; in 2014 on carrots, pears, rice and wheat flour and in 2015 on aubergines, table grapes and wheat. In the rest of the commodities it is to be analysed on voluntary basis. Chlorothalonil (3) (1) (2) Chlorpropham (3) (1) (2) Note (8) Residue definition: chlorpropham and 3-chloroaniline expressed as chlorpropham. For potatoes (listed for 2014) the residue definition is parent only. Chlorpyriphos (3) (1) (2) Chlorpyriphos-methyl (3) (1) (2) Clofentezine (3) (1) (2) It does not need to be analysed on cereals. Clothianidin (3) (1) (2) Also see thiamethoxam Cyfluthrin (3) (1) (2) Cymoxanil (3) (1) (2) Note (7) Cypermethrin (3) (1) (2) Cyproconazole (3) (1) (2) Cyprodinil (3) (1) (2) Cyromazine (3) (1) (2) Note (7) Deltamethrin (cis-deltamethrin) (3) (1) (2) Diazinon (3) (1) (2) Dichlofluanid (3) (1) (2) Note (9) The metabolite DMSA (N,N-dimethyl-N-phenylsulfamide), which is not part of the residue definition, is to be monitored and reported as far as the method is validated. Dichlorvos (3) (1) (2) Dicloran (3) (1) (2) Note (9) Dicofol (3) (1) (2) It does not need to be analysed on cereals. Dicrotophos (3) (1) (2) The residue definition to apply includes the parent compound only. It shall be analysed in 2014 on beans and in 2015 on aubergines and cauliflower. In the rest of the commodities it is to be analysed on voluntary basis. Diethofencarb (3) (1) (2) Note (7) Difenoconazole (3) (1) (2) Diflubenzuron (3) (1) (2) Note (7) Dimethoate (3) (1) (2) Residue definition: sum of dimethoate and omethoate expressed as dimethoate. Dimethomorph (3) (1) (2) It does not need to be analysed on cereals. Diniconazole (3) (1) (2) Note (7) Diphenylamine (3) (1) (2) Dithianon (3) (1) (2) Note (7) Dithiocarbamates (3) (1) (2) It shall be analysed in all listed commodities except of orange juice and olive oil. Dodine (3) (1) (2) Note (7) Endosulfan (3) (1) (2) EPN (3) (1) (2) Epoxiconazole (3) (1) (2) Ethephon (3) (1) (2) It shall be analysed in 2013 on apples, rye/oats, tomatoes and wine; in 2014 on oranges/mandarins, rice and wheat flour and in 2015 on orange juice, sweet peppers, wheat and table grapes. In the rest of the commodities it is to be analysed on voluntary basis. Ethion (3) (1) (2) Ethirimol (3) (1) (2) Note (7) It does not need to be analysed on cereals. Note that ethirimol is also formed as a degradation product of bupirimate. Ethoprophos (3) (1) (2) Etofenprox (3) (1) (2) Famoxadone (3) (1) (2) Note (7) Fenamiphos (3) (1) (2) Fenamidone (3) (1) (2) Fenarimol (3) (1) (2) It does not need to be analysed on cereals. Fenazaquin (3) (1) (2) It does not need to be analysed on cereals. Fenbuconazole (3) (1) (2) Fenbutatin oxide (3) (1) (2) Note (8) It shall be analysed in 2013 on apples and tomatoes; in 2014 on oranges/mandarins and pears and in 2015 on aubergines, sweet pepper and table grapes. In the rest of the commodities it is to be analysed on voluntary basis. Fenhexamid (3) (1) (2) Fenitrothion (3) (1) (2) Fenoxycarb (3) (1) (2) Fenpropathrin (3) (1) (2) Fenpropimorph (3) (1) (2) Fenpyroximate (3) (1) (2) Note (7) Fenthion (3) (1) (2) Fenvalerate/Esfenvalerate (sum) (3) (1) (2) Note (8) Fipronil (3) (1) (2) Note (8) Flonicamid (3) (1) (2) Note (7), Note (8) Fluazifop (3) (1) (2) Note (8) Fluazifop shall be analysed in 2013 on head cabbage and strawberries; in 2014 on beans, carrots and potatoes and spinach and in 2015 on cauliflower, peas and sweet peppers. In the rest of the commodities it is to be analysed on voluntary basis. Flubendiamide (3) (1) (2) Note (7) Fludioxonil (3) (1) (2) Flufenoxuron (3) (1) (2) Fluopyram (3) (1) Note (7) Fluquinconazole (3) (1) (2) Flusilazole (3) (1) (2) Flutriafol (3) (1) (2) Folpet (3) (1) (2) The specific residue definition of sum of captan and folpet shall apply to beans, pome fruit, strawberries and tomatoes. For the rest of commodities the residue definition includes folpet only. Formetanate (3) (1) (2) Note (7) Formothion (3) (1) (2) Note (7), Note (9) Fosthiazate (3) (1) (2) Glyphosate (3) (1) (2) It shall be analysed in 2013 on rye/oats; in 2014 on wheat flour and 2015 on wheat. In the rest of the commodities it is to be analysed on voluntary basis. Haloxyfop including haloxyfop-R (3) (1) (2) Note (8) Haloxyfop shall be analysed in 2013 on head cabbage and strawberries; in 2014 on beans (with pod), carrots and potatoes and spinach and in 2015 on cauliflower and peas. In the rest of the commodities it is to be analysed on voluntary basis. Hexaconazole (3) (1) (2) Hexythiazox (3) (1) (2) It does not need to be analysed on cereals. Imazalil (3) (1) (2) Imidacloprid (3) (1) (2) Indoxacarb (3) (1) (2) Iprodione (3) (1) (2) Iprovalicarb (3) (1) (2) Isocarbophos (3) (1) (2) Note (7), Note (9) Residue definition to apply includes the parent compound only. Isofenphos-methyl (3) (1) (2) Note (7), Note (9) Isoprocarb (3) (1) (2) Note (7) Kresoxim-methyl (3) (1) (2) Lambda-Cyhalothrin (3) (1) (2) Linuron (3) (1) (2) Lufenuron (3) (1) (2) Malathion (3) (1) (2) Mandipropamid (3) (1) (2) Note (7) Mepanipyrim (3) (1) (2) Mepiquat (3) (1) (2) It shall be analysed in 2013 on rye/oats and tomatoes; in 2014 on pears, rice and wheat flour and in 2015 on wheat. In the rest of the commodities it is to be analysed on voluntary basis. Meptyldinocap (3) (1) (2) Note (7), Note (8) Residue definition: sum of 2,4-DNOPC and 2,4-DNOP expressed as meptyldinocap. Metalaxyl (3) (1) (2) Metconazole (3) (1) (2) Note (9) Methamidophos (3) (1) (2) Methidathion (3) (1) (2) Methiocarb (3) (1) (2) Methomyl (3) (1) (2) Residue definition: methomyl and thiodicarb (sum of methomyl and thiodicarb expressed as methomyl). Methoxychlor (3) (1) (2) Methoxyfenozide (3) (1) (2) Metobromuron (3) (1) (2) Note (7), Note (9) The residue definition to apply includes the parent compound only. Monocrotophos (3) (1) (2) Myclobutanil (3) (1) (2) Nitenpyram (3) (1) (2) Note (9) It shall be analysed in 2013 on peaches; in 2014 on beans (with pod) and cucumbers; in 2015 on sweet peppers. In the rest of the commodities it is to be analysed on voluntary basis. The residue definition to apply includes the parent compound only. Oxadixyl (3) (1) (2) Note (9) Oxamyl (3) (1) (2) Oxydemeton-methyl (3) (1) (2) Paclobutrazole (3) (1) (2) Parathion (3) (1) (2) Note (9) Parathion-methyl (3) (1) (2) Penconazole (3) (1) (2) Pencycuron (3) (1) (2) Pendimethalin (3) (1) (2) Phenthoate (3) (1) (2) Note (9) Phosalone (3) (1) (2) Note (9) Phosmet (3) (1) (2) Phoxim (3) (1) (2) Note (9) Pirimicarb (3) (1) (2) Pirimiphos-methyl (3) (1) (2) Prochloraz (3) (1) (2) Note (8) Procymidone (3) (1) (2) Profenofos (3) (1) (2) Propamocarb (3) (1) (2) It shall be analysed in 2013 on apples, head cabbage, lettuce, tomatoes and wine; in 2014 on beans, carrots, cucumbers, oranges/clementines, potatoes and strawberries and in 2015 on aubergines, cauliflower and sweet peppers. In the rest of the commodities it is to be analysed on voluntary basis. Propargite (3) (1) (2) Propiconazole (3) (1) (2) Propoxur (3) (1) (2) Note (7), Note (9) Propyzamide (3) (1) (2) Prothioconazole (3) (1) (2) Note (9) Residue definition: prothioconazole (prothioconazole-desthio). Prothiofos (3) (1) (2) Note (7) The residue definition to apply includes the parent compound only. Pymetrozine (3) (1) (2) Note (7) In 2013 it shall be analysed on head cabbage, lettuce, strawberries and tomatoes; in 2014 pymetrozine shall be analysed on cucumbers and in 2015 on aubergines and sweet peppers. In the rest of the commodities it is to be analysed on voluntary basis. Pyraclostrobin (3) (1) (2) Pyrethrins (3) (1) (2) Note (8) Pyridaben (3) (1) (2) Pyrimethanil (3) (1) (2) Pyriproxyfen (3) (1) (2) Quinoxyfen (3) (1) (2) Rotenone (3) (1) (2) Note (7) Spinosad (3) (1) (2) Spirodiclofen (3) (1) (2) Note (7) Spiromesifen (3) (1) (2) Note (7) Spiroxamine (3) (1) (2) Tau-Fluvalinate (3) (1) (2) Tebuconazole (3) (1) (2) Tebufenozide (3) (1) (2) Tebufenpyrad (3) (1) (2) It does not need to be analysed on cereals. Teflubenzuron (3) (1) (2) Tefluthrin (3) (1) (2) Note (9) Terbuthylazine (3) (1) (2) Tetraconazole (3) (1) (2) Tetradifon (3) (1) (2) It does not need to be analysed on cereals. Tetramethrin (3) (1) (2) Note (7), Note (9) The residue definition to apply includes the parent compound only. Thiabendazole (3) (1) (2) Thiacloprid (3) (1) (2) Thiamethoxam (3) (1) (2) Residue definition: sum of thiamethoxam and clothianidin expressed as thiamethoxam. Thiophanate-methyl (3) (1) (2) Tolclofos-methyl (3) (1) (2) Tolylfluanid (3) (1) (2) Note (9) It does not need to be analysed on cereals. Triadimefon and triadimenol (3) (1) (2) Residue definition: sum of triadimefon and triadimenol. Triazophos (3) (1) (2) Trichlorfon (3) (1) (2) Note (7) Trifloxystrobin (3) (1) (2) Triflumuron (3) (1) (2) Trifluralin (3) (1) (2) Triticonazole (3) (1) (2) Note (9) Vinclozolin (3) (1) (2) Note (8) It does not need to be analysed on cereals. Zoxamide (3) (1) (2) PART B Pesticide/product combinations to be monitored in/on commodities of animal origin 2013 2014 2015 Remarks Aldrin and Dieldrin (5) (6) (4) Note (9) Residue definition: aldrin and dieldrin combined expressed as dieldrin. Azinphos-ethyl (5) (6) (4) Note (9) Bifenthrin (5) (6) (4) Note (9) Bixafen (5) (4) Residue definition: sum of bixafen and desmethyl bixafen expressed as bixafen. To be analysed on voluntary basis in milk and swine meat (2013) and butter and egg (2015). Not relevant for commodities listed in 2014. Boscalid (5) (4) Note (8) Residue definition: sum of boscalid and M 510F01 including its conjugates expressed as boscalid. To be analysed on voluntary basis in milk (2013) and butter (2015), it does not need to be analysed in swine meat (2013) and egg (2015). Not relevant for commodities listed in 2014. Carbendazim and thiophanate-methyl, expressed as carbendazim (5) (6) (4) Note (7) Residue definition: carbendazim and thiophanate-methyl, expressed as carbendazim. Chlordane (5) (6) (4) Note (9) Residue definition: sum of cis- and trans-isomers and oxychlordane expressed as chlordane. Chlormequat (5) (6) To be analysed on voluntary basis in cows milk (2013) and liver (2014), it does not need to be analysed in swine meat (2013) and poultry meat (2014). Not relevant for commodities listed in 2015. Chlorobenzilate (5) (6) (4) Note (7), Note (9) Chlorpropham (5) (4) Note (8) Residue definition: chlorpropham and 4'-hydroxychlorpropham-O-sulphonic acid (4-HSA), expressed as chlorpropham. To be analysed on voluntary basis in milk and swine meat (2013) and butter (2015), it does not need to be analysed in egg (2015). Not relevant for commodities listed in 2014. Chlorpyriphos (5) (6) (4) Chlorpyriphos-methyl (5) (6) (4) Note (9) Cyfluthrin (5) (6) (4) Note (9) Cypermethrin (5) (6) (4) Cyproconazole (6) To be analysed on voluntary basis in liver (2014), it does not need to be analysed in poultry meat (2014). Not relevant for commodities listed in 2013/2015. DDT (5) (6) (4) Deltamethrin (5) (6) (4) Note (9) Diazinon (5) (6) (4) Dichlorprop (incl. Dichlorprop-P) (6) To be analysed on voluntary basis in liver (2014), it does not need to be analysed in poultry meat (2014). Not relevant for commodities listed in 2013/2015. Endosulfan (5) (6) (4) Note (9) Endrin (5) (6) (4) Epoxiconazole (6) To be analysed on voluntary basis in liver (2014), it does not need to be analysed in poultry meat (2014). Not relevant for commodities listed in 2013/2015. Etofenprox (5) (4) To be analysed on voluntary basis in milk (2013) and butter (2015), it does not need to be analysed in swine meat (2013) and egg (2015). Not relevant for commodities listed in 2014. Famoxadone (5) (6) (4) To be analysed on voluntary basis in milk (2013), liver (2014) and butter (2015), it does not need to be analysed in swine meat (2013), poultry meat (2014) and egg (2015). Fenpropidin (6) Residue definition: sum of fenpropidin and CGA289267 expressed as fenpropidin. To be analysed on voluntary basis in liver (2014), it does not need to be analysed in poultry meat (2014). Not relevant for commodities listed in 2013/2015. Fenpropimorph (5) (6) Note (8) Residue definition: fenpropimorph carboxylic acid (BF 421-2) expressed as fenpropimorph. To be analysed on voluntary basis in swine meat (2013) and liver (2014), it does not need to be analysed in milk (2013) and poultry meat (2014). Not relevant for commodities listed in 2015. Fenthion (5) (6) (4) Note (9) Fenvalerate/Esfenvalerate (5) (6) (4) Note (8) Fluazifop (5) (4) Note (8) To be analysed on voluntary basis in milk (2013) and butter (2015). It does not need to be analysed in swine meat (2013) and egg (2015). Not relevant for commodities listed in 2014. Fluquinconazole (5) (6) (4) To be analysed on voluntary basis in milk (2013), liver (2014) and butter (2015), it does not need to be analysed in swine meat (2013), poultry meat (2014) and egg (2015). Fluopyram (5) (6) (4) Note (7) Residue definition: sum of fluopyram and fluopyram-benzamide expressed as fluopyram. Flusilazole (5) (6) Residue definition: sum of flusilazole and its metabolite IN-F7321 ([bis-(4-fluorophenyl) methyl]silanol) expressed as flusilazole. To be analysed on voluntary basis in swine meat (2013) and liver (2014), it does not need to be analysed in milk (2013) and poultry meat (2014). Not relevant for commodities listed in 2015. Glufosinate-ammonium (6) Note (8) Residue definition: sum of glufosinate, its salts, MPP and NAG expressed as glufosinate equivalents. To be analysed on voluntary basis in liver (2014), it does not need to be analysed in poultry meat (2014). Not relevant for commodities listed in 2013/2015. Glyphosate (6) To be analysed on voluntary basis in 2014. Not relevant for commodities listed in 2013/2015. Haloxyfop (5) (6) (4) Note (7), Note (8) Residue definition: haloxyfop-R and conjugates of haloxyfop-R expressed as haloxyfop-R. To be analysed on voluntary basis in milk (2013), liver (2014) and butter (2015), it does not need to be analysed in swine meat (2013), poultry meat (2014) and egg (2015). Heptachlor (5) (6) (4) Residue definition: sum of heptachlor and heptachlor epoxide expressed as heptachlor. Hexachlorobenzene (5) (6) (4) Hexachlorcyclohexan (HCH), alpha-isomer (5) (6) (4) Hexachlorcyclohexan (HCH), beta-isomer (5) (6) (4) Hexachlorocyclohexane (HCH) (gamma-isomer) (lindane) (5) (6) (4) Indoxacarb (5) (4) Residue definition: indoxacarb as sum of the isomers S and R. To be analysed on voluntary basis in milk (2013) and butter (2015), it does not need to be analysed in swine meat (2013) and egg (2015). Not relevant for commodities listed in 2014. Ioxynil (5) (6) Residue definition: sum of ioxynil, its salts and its esters, expressed as ioxynil. To be analysed on voluntary basis in swine meat (2013), liver (2014) and poultry meat (2014), it does not need to be analysed in milk (2013). Not relevant for commodities listed in 2015. Maleic hydrazide (5) (6) (4) Note (7), Note (8) For milk and milk products the residue definition is: maleic hydrazide and its conjugates expressed as maleic hydrazide. Mepiquat (6) To be analysed on voluntary basis in liver (2014), it does not need to be analysed in poultry meat (2014). Not relevant for commodities listed in 2013/2015. Metaflumizone (5) (6) (4) Residue definition: sum of E- and Z- isomers. To be analysed on voluntary basis in swine meat (2013), poultry meat (2014) and egg (2015), it does not need to be analysed in milk (2013), liver (2014) and butter (2015). Metazachlor (6) Note (8) Residue definition: metazachlor including degradation and reaction products, which can be determined as 2,6-dimethylaniline, calculated in total as metazachlor. To be analysed on voluntary basis in liver (2014), it does not need to be analysed in poultry meat (2014). Not relevant for commodities listed in 2013/2015. Methidathion (5) (6) (4) Note (9) Methoxychlor (5) (6) (4) Note (9) Parathion (5) (6) (4) Note (9) Parathion-methyl (5) (6) (4) Note (9) Residue definition: sum of parathion-methyl and paraoxon-methyl expressed as parathion-methyl. Permethrin (5) (6) (4) Residue definition: sum of cis- and trans-permethrin. Pirimiphos-methyl (5) (6) (4) Prochloraz (5) (6) Note (8) Residue definition: prochloraz (sum of prochloraz and its metabolites containing the 2,4,6-trichlorophenol moiety expressed as prochloraz). To be analysed on voluntary basis in swine meat (2013), poultry meat (2014) and liver (2014), it does not need to be analysed in milk (2013). Not relevant for commodities listed in 2015. Profenofos (5) (6) (4) Note (9) Prothioconazole (6) Residue definition: sum of prothioconazole-desthio and its glucuronide conjugate, expressed as prothioconazole-desthio. To be analysed on voluntary basis in liver (2014), it does not need to be analysed in poultry meat (2014). Not relevant for commodities listed in 2013/2015. Pyrazophos (5) (6) (4) Note (9) Resmethrin (5) (6) (4) Note (9) Residue definition: sum of isomers. Spinosad (6) Residue definition: sum of spinosyn A and spinosyn D, expressed as spinosad. To be analysed on voluntary basis in liver (2014), it does not need to be analysed in poultry meat (2014). Not relevant for commodities listed in 2013/2015. Spiroxamine (5) (6) Residue definition: spiroxamine carboxylic acid expressed as spiroxamine. To be analysed on voluntary basis in milk (2013) and liver (2014), it does not need to be analysed in swine meat (2013) and poultry meat (2014). Not relevant for commodities listed in 2015. Tau-Fluvalinate (5) (4) To be analysed on voluntary basis in milk (2013) and butter (2015), it does not need to be analysed in swine meat (2013) and egg (2015). Not relevant for commodities listed in 2014. Tebuconazole (6) To be analysed on voluntary basis in liver (2014), it does not need to be analysed in poultry meat (2014). Not relevant for commodities listed in 2013/2015. Tetraconazole (5) (6) (4) To be analysed on voluntary basis in milk (2013), liver (2014) and butter (2015), it does not need to be analysed in swine meat (2013), poultry meat (2014) and egg (2015). Thiacloprid (6) To be analysed on voluntary basis in liver (2014), it does not need to be analysed in poultry meat (2014). Not relevant for commodities listed in 2013/2015. Topramezone (6) Note (8) Residue definition: topramezone (BAS 670H) To be analysed on voluntary basis in liver (2014), it does not need to be analysed in poultry meat (2014). Not relevant for commodities listed in 2013/2015. Triazophos (5) (6) (4) Note (9) (1) Beans with pod (fresh or frozen), carrots, cucumbers, oranges or mandarins, pears, potatoes, rice, spinach (fresh or frozen) and wheat flour. (2) Aubergines, bananas, cauliflower or broccoli, table grapes, orange juice, peas without pod (fresh or frozen), peppers (sweet), wheat and virgin olive oil (oil processing factor = 5, taking into account an olive oil production standard yield of 20 % of the olive harvest). (3) Apples, head cabbage, leek, lettuce, peaches including nectarines and similar hybrids; rye or oats, strawberries, tomatoes and wine (red or white) made from grapes. (If no specific processing factors for wine are available, a default factor of 1 may be applied. Member States are requested to report the wine processing factors used in the National summary report). (4) Butter and chicken egg. (5) Cow milk and swine meat. (6) Poultry meat, liver (bovine and other ruminants, swine and poultry). (7) To be analysed on voluntary basis in 2013. (8) Substances with difficult residue definition. The official laboratories shall analyse them for the full residue definition in accordance with the capability and capacity and report results as agreed on SSD. (9) Substances with no high level of findings according to the 2010 official control programme shall be analysed by those official laboratories which have the method required already validated. For laboratories which have no validated method, it is not obligatory to validate a method in 2013 and 2014. ANNEX II Number of samples referred to in Article 1 (1) The number of samples to be taken for each commodity and analysed by each Member State is set out in the table in point (5). (2) In addition to the samples required in accordance with that table, in 2013 each Member State shall take and analyse 10 samples in total of food for infants and for young children. In addition to the samples required in accordance with that table, in 2014 each Member State shall take and analyse 10 samples in total of infant formulae and follow-on formulae. In addition to the samples required in accordance with the table in point (5), in 2015 each Member State shall take and analyse 10 samples of processed cereal-based baby food. (3) One sample per commodity to be taken and analysed in accordance with the table in point (5) shall be, where available, from products originating from organic farming. (4) Member States using multi-residue methods may use qualitative screening methods on up to 15 % of the samples to be taken and analysed in accordance with the table in point (5). Where a Member State uses qualitative screening methods, it shall analyse the remaining number of samples by multi-residue methods. Where the results of qualitative screening are positive, Member States shall use a usual target method to quantify the findings. (5) Number of samples per Member State: Member State Samples BE 12 (1) 15 (2) BG 12 (1) 15 (2) CZ 12 (1) 15 (2) DK 12 (1) 15 (2) DE 93 EE 12 (1) 15 (2) EL 12 (1) 15 (2) ES 45 FR 66 IE 12 (1) 15 (2) IT 65 CY 12 (1) 15 (2) LV 12 (1) 15 (2) LT 12 (1) 15 (2) LU 12 (1) 15 (2) HU 12 (1) 15 (2) MT 12 (1) 15 (2) NL 17 AT 12 (1) 15 (2) PL 45 PT 12 (1) 15 (2) RO 17 SI 12 (1) 15 (2) SK 12 (1) 15 (2) FI 12 (1) 15 (2) SE 12 (1) 15 (2) UK 66 TOTAL MINIMUM NUMBER OF SAMPLES: 642 (1) Minimum number of samples for each single residue method applied. (2) Minimum number of samples for each multi-residue method applied. ANNEX III (1) The Standard Sample Description (SSD) for food and feed is the format of reporting the results of the pesticide residue analyses. (2) The SSD includes a list of standardised data elements (items describing characteristics of samples or analytical results such as country of origin, product, analytical method, limit of detection, result), controlled terminologies and validation rules to enhance data quality. Table List of the data elements of the Standard Sample Description for the pesticide residue data collection Element Code Element Name Element Label Data type (1) Controlled terminology Description S.01 labSampCode Laboratory sample code xs:string (20) Alphanumeric code of the analysed sample. S.03 lang Language xs:string (2) LANG Language used to fill in the free text fields (ISO-639-1). S.04 sampCountry Country of sampling xs:string (2) COUNTRY Country where the sample was collected. (ISO 3166-1-alpha-2). S.06 origCountry Country of origin of the product xs:string (2) COUNTRY Country of origin of the product (ISO 3166-1-alpha-2 country code). S.13 prodCode Product code xs:string (20) MATRIX Food product analysed described according to the MATRIX catalogue. S.14 prodText Product full text description xs:string (250) Free text to describe in detail the product sampled. This element becomes mandatory if product code is XXXXXXA (Not in list). S.15 prodProdMeth Method of production xs:string (5) PRODMD Code providing additional information on the type of production for the food under analysis. S.17 prodTreat Product treatment xs:string(5) PRODTR Used to describe the treatments or processes of the food product. S.21 prodCom Product comment xs:string (250) Additional information on the product, particularly home preparation details if available. S.28 sampY Year of sampling xs:decimal (4,0) Year of sampling. S.29 sampM Month of sampling xs:decimal (2,0) Month of sampling. If the measure is the result of a sampling over a period of time, this field should contain the month when the first sample was collected. S.30 sampD Day of sampling xs:decimal (2,0) Day of sampling. If the measure is the result of a sampling over a period of time, this field should contain the day when the first sample was collected. S.31 progCode Programme number xs:string (20) Senders unique identification code of the programme or project for which the sample analysed was taken. S.32 progLegalRef Programme legal reference xs:string (100) Reference to the legislation for the program identified by programme number. S.33 progSampStrategy Sampling strategy xs:string (5) SAMPSTR Sampling strategy (ref. Eurostat  Typology of sampling strategy, version of July 2009) performed in the programme or project identified by program code. S.34 progType Type of sampling program xs:string (5) SRCTYP Indicate the type of programme for which the samples have been collected. S.35 sampMethod Sampling method xs:string (5) SAMPMD Code describing the sampling method S.39 sampPoint Sampling point xs:string (10) SAMPNT Point in the food chain where the sample was taken. (Doc. ESTAT/F5/ES/155 Data dictionary of activities of the establishments). L.01 labCode Laboratory xs:string (100) Laboratory code (National laboratory code if available). This code should be unique and consistent through the transmissions. L.02 labAccred Laboratory accreditation xs:string (5) LABACC The laboratory accreditation to ISO/IEC 17025. R.01 resultCode Result code xs:string (40) Unique identification number of an analytical result (a row of the data table) in the transmitted file. The result code must be maintained at organisation level and it will be used in further updated/deletion operation from the senders. R.02 analysisY Year of analysis xs:decimal (4,0) Year when the analysis was completed. R.06 paramCode Parameter code xs:string (20) PARAM Parameter/analyte of the analysis described according to the Substance Code of the PARAM catalogue. R.07 paramText Parameter text xs:string (250) Free text to describe the parameter. This element becomes mandatory if Parameter code is RF-XXXX-XXX-XXX (Not in list). R.08 paramType Type of parameter xs:string (5) PARTYP Define if the parameter reported is an individual residue/analyte, a summed residue definition or part of a sum. R.12 accredProc Accreditation procedure for the analytical method xs:string (5) MDSTAT Accreditation procedure for the analytical method used. R.13 resUnit Result unit xs:string (5) UNIT All results should be reported as mg/kg. R.14 resLOD Result LOD xs:double Limit of detection reported in the unit specified by the variable Result unit. R.15 resLOQ Result LOQ xs:double Limit of quantification reported in the unit specified by the variable Result unit. R.18 resVal Result value xs:double The result of the analytical measure reported in mg/kg if resType = VAL. R.19 resValRec Result value recovery xs:double Recovery value associated with the concentration measurement expressed as a percentage (%). i.e. report 100 for 100 %. R.20 resValRecCorr Result value corrected for recovery xs:string (1) YESNO Define if the result value has been corrected by calculation for recovery. R.21 resValUncertSD Result value uncertainty Standard deviation xs:double Standard deviation for the uncertainty measure. R.22 resValUncert Result value uncertainty xs:double Indicate the expanded uncertainty (usually 95 % confidence interval) value associated with the measurement expressed in the unit reported in the field Result unit. R.23 moistPerc Percentage of moisture in the original sample xs:double Percentage of moisture in the original sample. R.24 fatPerc Percentage of fat in the original sample xs:double Percentage of fat in the original sample. R.25 exprRes Expression of result xs:string (5) EXRES Code to describe how the result has been expressed: Whole weight, fat weight, dry weight, etc. ¦ R.27 resType Type of result xs:string (3) VALTYP Indicate the type of result, whether it could be quantified/determined or not. R.28 resLegalLimit Legal Limit for the result xs:double Report the legal limit for the analyte in the product sampled R.29 resLegalLimitType Type of legal limit xs:string(5) LMTTYP Type of legal limit applied for the evaluation of the result. ML, MRPL, MRL, action limit etc. R.30 resEvaluation Evaluation of the result xs:string (5) RESEVAL Indicate if the result exceeds a legal limit. R.31 actTakenCode Action Taken xs:string (5) ACTION Describe any follow-up actions taken as a result of the exceeding a legal limit. R.32 resComm Comment of the result xs:string (250) Additional comments for this analytical result. (1) The double data type corresponds to IEEE double-precision 64-bit floating point type, the decimal represents arbitrary precision decimal numbers, the string data type represents character strings in XML. The data type xs: for double data types and other numeric data types which allow decimal separation, the decimal separator should be a . while the decimal separator , is not allowed.